DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of group III without traverse and applicant’s election of the wild type sequence of SEQ ID NO: 29 and mutant sequence of SEQ ID NO: 143 are entered.  
Newly submitted claims 33 and 36 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: Claim 33 is drawn to the haploid inducing-plant, therefore the CENH3 polypeptide must be a mutant CENH3 polypeptide.  Applicant has elected a wild type CENH3 polypeptide of SEQ ID NO: 29 and a mutant CENH3 polypeptide of SEQ ID NO: 143.  Therefore, because claim 33 only includes sequences of SEQ ID NOS: 1-50 and 101-126 and must be a mutant sequence no SEQ ID NO has been elected which applies to this claim and it is withdrawn.  Additionally, claim 36 is drawn to a haploid-inducing plant comprising a mutant CENH3 polypeptide comprising SEQ ID NO: 101 and therefore is withdrawn as being drawn to an unelected invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 33 and 36 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Claim Status
	Claims 18-19, 25, 29-37 are pending.
	Claims 33 and 36 are withdrawn as being drawn to an unelected invention.
	Claims 18-19, 25, 29-32, 34-35, and 37 are examined on the merits.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 25, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan, US 2011/0083202 A1, Published April 7, 2011.  
	With respect to claim 18, Chan discloses methods and compositions for generating haploid organisms (Chan, Abstract).  Specifically, Chan discloses haploid inducer plants which comprise a combination of two mutant centromere histone H3 (CENH3) proteins which replace the native CENH3 protein; these proteins are encoded for by the well characterized cenh3-1 mutant allele and the GFP-Maizetailswap gene (Chan, Page 14, Column 2, Line 7- end of paragraph 0150) (Chan, Page 16, Column 1, Paragraph 0172-Column 2, Paragraph 0175).  Finally, Chan discloses the generation of a mutant CENH3 gene (GFP-Maizetailswap) where there is the deletion of the nucleotides corresponding to the first 81 amino acids of the Arabidopsis CENH3 gene and an insertion of the nucleotide sequence corresponding to the first 61 amino acids of maize CENH3 into the Arabidopsis CENH3 gene in frame (Chan, Page 16, Column 1, Paragraph 0172-Column 2, Paragraph 0175).  Additionally, there was the insertion of the entire green fluorescent protein (GFP) gene upstream of the CENH3 coding sequence.  In this system both GFP and the CENH3 are found in between and controlled by the native Arabidopsis 5’ and 3’ regulatory sequences (Chan, Page 16, Column 1, Paragraph 0172-Column 2, Paragraph 0175).  Therefore, Chan clearly discloses a haploid-inducing plant expressing mutant CENH3 polypeptides encoded for by CENH3 coding sequences which comprise in-frame deletions and insertions of at least 183 nucleotides (61AA) relative to wildtype CENH3.  
	With respect to claims 25, 29 and 30 Chan discloses a method of making progeny with reduced chromosome content by crossing the haploid inducer plant with a plant having a ploidy and selecting haploid progeny (Chan, Page 1, Column 2, Paragraph 0016 – Page 2, Column 1, Paragraph 0016).  Chan also discloses the generation of a mutant CENH3 gene (GFP-Maizetailswap) where there is the deletion of the nucleotides corresponding to the first 81 amino acids (243 nucleotides) of the Arabidopsis CENH3 gene and an insertion of the nucleotide sequence corresponding to the first 61 amino acids (183 nucleotides) of maize CENH3 into the Arabidopsis CENH3 gene in frame (Chan, Page 16, Column 1, Paragraph 0172-Column 2, Paragraph 0175).  Finally, Chan discloses the deletion of the N terminal domain of the Arabidopsis CENH3 gene which includes the alpha-N helix domain.  Therefore claims 18, 25, 29 and 30 are rejected as being anticipated by Chan.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 31-32, 34-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, US 2011/0083202 A1, Published April 7, 2011, in view of Shaeffer, CRISPR/Cas9-meidated genome editing and gene replacement in plants: Transitioning from lab to field, Plant Science, 2015, and Bortesi, Patterns of CRISPR/Cas9 activity in plants, animals and microbes, Plant Biotechnology Journal, 2016.
With respect to claims 19, 31-32, 34-35 and 37, Chan teaches all of the limitations of claim 18.  Additionally, Chan teaches that the alpha-N helix is a highly conserved domain (Chan, Page 5, Column 1, Paragraph 0064).  Finally, Chan teaches the CENH3 sequences of tomato and potato.
With respect to claims 19, 31-32, 34-35 and 37, Chan does not teach a deletion of less than 81 base pairs, a deletion in the alpha-N helix domain of the mutant CENH3 polypeptide, or wherein the CENH3 polypeptide comprises SEQ ID NO: 143.  
With respect to claims 19, 31-32, 34-35 and 37, Shaeffer teaches that CRISPR/Cas9 could be used to introduce insertions and deletions in the CENH3 gene (Shaeffer, Page 139, Column 1, Paragraph 2).  Additionally, Shaeffer teaches that CRISPR/Cas9 is and efficient, specific, and flexible system that is well suited to crop improvement (Schaeffer, Page 130, Abstract). 
With respect to claims 19, 31-32, 34-35 and 37, Bortesi teaches that the most common mutations generated by CRISPR/Cas9 are small deletions of less than 10 base pairs, while the use of Nickase pairs (another common CRISPR technique) results in larger deletions up to less than 100 base pairs (Bortesi, Page 2212, Column 2, Summary and Outlook).  
It would have been obvious at the time of filing to modify the plant of Chan by using CRISPR/Cas9 as taught in Shaeffer to generate the mutations described in Bortesi.  This would have been obvious because CRISPR allows for the efficient, specific, and flexible editing of crop species which would allow for the efficient generation of double haploid plants.  This targeted, precise approach could be used to avoid the common pitfalls of CENH3 mutants such as sterility and poor growth phenotypes of haploids.  This would have been motivating to the ordinary artisan because of the agricultural and economic advantages of the efficient generation of double haploids which allows for efficient plant breeding and trait mapping.  Additionally it would have been obvious to the ordinary artisan to target the tomato and potato CENH3 genes because these are important crops and the benefits of double haploids would have large agricultural impacts.  The ordinary artisan would have generated the polypeptide sequence of SEQ ID NO: 143 because of the limited target sites within the tomato CENH3 coding sequence.  Due to the limited number of PAM sequences required for CRISPR based gene editing and the patterns of edits produced by CRISPR approaches it would have been obvious to use this approach to target conserved regions of the CENH3 which would have led to the generation of the specific mutation of SEQ ID NO: 143.  Additionally, while Chan teaches a large deletion which would at first appear to be a significant difference from the instant invention Chan in fact teaches a more targeted approach to making smaller changes.  The method of Chan requires a large deletion in combination with a large in frame insertion which is sufficient to replace a large section of one homolog of CENH3 with a portion from another homolog, in essence this large deletion has the effect of a smaller manipulation of the gene.  CRISPR based approaches simply provide a simpler way to generate these types of mutations at specific residues, instead of swapping more than 200 base pairs from one species into another, gene editing can be used to make those same changes in the endogenous sequence without complicated coding. Therefore, the ordinary artisan would have been motivated to use CRISPR/Cas9 to target the gene of Chan in order to make specific mutations because of the ease of use and efficiency of a CRIPSR based approach and the versatility that this system provides to make an allelic series which would allow for a variety of phenotypes to be generated and screened to determine the most agriculturally beneficial allele.  Therefore, claims 19, 31-32, 34-35 and 37 are rejected as being obvious under Chan in view of Shaeffer and Bortesi.  

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        

/WEIHUA FAN/Examiner, Art Unit 1663